PER CURIAM.
This disciplinary proceeding by The Florida, Bar against Clyde T. Windham, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and Report of Referee. Pursuant to Rule 11.06 of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Rule 11.09(1), Integration Rule, has been filed.
Having considered the pleadings and evidence, the referee found as follows:
That on November 2, 1966, Mr. David Jarvis retained the Respondent, CLYDE T. WINDHAM, for the amount of $250 to probate the estate of Mr. Jarvis’ son. That for a period between 1966 and 1973 there were several communications by Mr. Jarvis to the Respondent who had no excuse for not proceeding with the administration of the estate. Further, I find that, although on November 2, 1973 the Respondent had filed a Petition for Letters for Administration in Palm Beach County Circuit Court, he did not take such actions as were required of him as counsel for the estate and that he failed to respond to requests of the Probate Court to conclude the estate.
The referee recommends that respondent be found guilty of violations of DR 1-102(A)(6), DR 6-101(A)(3), DR 7-101(A)(2), and DR 7-101(A)(3), of the Code of Professional Responsibility.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, CLYDE T. WINDHAM, is hereby suspended from The Florida Bar for a period of six months; and that before he is reinstated show evidence of rehabilitation to The Florida Bar or Bar Counsel as to his ability to carry on the practice of law as provided in Rule 11.10 of the Integration Rule of The Florida Bar; and it is further
*1295ORDERED that this suspension shall be effective May 5, 1980, thereby giving respondent sixty (60) days to close out his practice and take the necessary steps to protect his clients; and it is further
ORDERED that respondent shall not accept any new business.
Execution is hereby directed to issue against respondent for costs in the amount of $687.60.
It is so ordered.
ENGLAND, C. J., and OVERTON, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.
ADKINS and BOYD, JJ., dissent.